USCA11 Case: 19-11212    Date Filed: 05/25/2021    Page: 1 of 4



                                                        [DO NOT PUBLISH]



          IN THE UNITED STATES COURT OF APPEALS

                  FOR THE ELEVENTH CIRCUIT
                    ________________________

                           No. 19-11212
                       Non-Argument Calendar
                     ________________________

              D.C. Docket No. 5:15-cv-00088-TES-CHW

WASEEM DAKER,

                                             Plaintiff-Appellant,

                                 versus

COMMISSIONER HOMER BRYSON,
TIMOTHY WARD,
Assistant Commissioner,
RICK JACOBS,
Facilities Director,
STEVE UPTON,
Deputy Facilities Director,
ROBERT E. JONES,
General Counsel, et al.,

                                             Defendants-Appellees.

                     ________________________

              Appeal from the United States District Court
                  for the Middle District of Georgia
                    ________________________

                            (May 25, 2021)
          USCA11 Case: 19-11212       Date Filed: 05/25/2021    Page: 2 of 4



Before WILLIAM PRYOR, Chief Judge, LAGOA and BRASHER, Circuit Judges.

PER CURIAM:

      Waseem Daker, a state prisoner, appeals pro se the sua sponte dismissal

without prejudice of his amended complaint against prison officials. On the

recommendation of a magistrate judge, the district court dismissed Daker’s

complaint as malicious because it was duplicative of earlier pleadings, 28 U.S.C.

§ 1915(e), and in the alternative, as a shotgun pleading, see Fed. R. Civ. P. 8(a)(2).

Daker challenges the dismissal of his amended complaint. We affirm.

      Daker argues that the district court erred by dismissing his amended

complaint as malicious and duplicative, but we need not address that issue because

we can affirm on the alternative ground that his complaint was an impermissible

shotgun pleading. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680

(11th Cir. 2014). Daker’s amended complaint consisted of a “statement of facts”

that he incorporated by reference into his claims that “the defendants” violated his

right to practice his religion under the First Amendment and the Religious Land

Use and Institutionalized Persons Act, interfered with his right to obtain personal

and legal materials and to access the courts under the First and Fourteenth

Amendments, maltreated him in violation of the Eighth Amendment, and

interfered with his right to due process in violation of the Fourteenth Amendment.

The magistrate judge classified Daker’s complaint as a shotgun pleading because it


                                          2
          USCA11 Case: 19-11212        Date Filed: 05/25/2021    Page: 3 of 4



was impossible to identify which of the more than two dozen prison officials

named as defendants were allegedly responsible for which act and what facts

pertained to each claim for relief. See Fed. R. Civ. P. 8(a)(2); Weiland v. Palm

Beach Cty. Sheriff’s Office, 792 F.3d 1313, 1321–23 (11th Cir. 2015) (describing a

shotgun pleading). Daker did not object to the classification and instead argued that

he lacked resources to identify and correct the deficiencies in his pleading. As the

district court highlighted in its order adopting the magistrate judge’s report, Daker

“waive[d] the right to challenge on appeal” the dismissal of his amended complaint

as a shotgun pleading. See 11th Cir. R. 3-1.

      Daker argues that he should have been allowed to amend his complaint

again or to “revert back” to his original complaint, but the district court did not

abuse its discretion by denying those requests. Daker’s amended complaint

“superseded” his original complaint, which meant that his “original pleadings were

abandoned by the amendment” and became “a legal nullity.” See Hoefling v. City

of Miami, 811 F.3d 1271, 1277 (11th Cir. 2016). We find no error in disallowing

further amendments, even though the dismissal of Daker’s amended complaint

operated as a dismissal with prejudice. See Justice v. United States, 6 F.3d 1474,

1482 & n.15 (11th Cir. 1993). “[A] dismissal with prejudice, whether on motion or

sua sponte, is an extreme sanction that may be properly imposed . . . when . . . a

party engages in a clear pattern of delay or willful contempt (contumacious


                                           3
          USCA11 Case: 19-11212       Date Filed: 05/25/2021   Page: 4 of 4



conduct) . . . .” Betty K Agencies, Ltd. v. M/V MONADA, 432 F.3d 1333, 1337–38

(11th Cir. 2005). Daker does not dispute that his amended complaint was

duplicative of multiple lawsuits containing the same claims against the same

defendants. See Daker v. Bryson, 841 F. App’x 115, 117–21 (11th Cir. 2020)

(recounting Daker’s prior actions). And Daker waived any challenge to the

magistrate judge’s finding that his continued litigiousness evidenced his bad faith.

See 11th Cir. R. 3-1.

      We AFFIRM the dismissal of Daker’s complaint.




                                          4